MEMORANDUM OPINION


No. 04-09-00557-CV

IN RE ELEANOR APARTMENTS, LTD.

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Catherine Stone, Chief Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice

Delivered and Filed:	November 18, 2009

PETITION FOR WRIT OF MANDAMUS DENIED
	On September 2, 2009, relator filed a petition for writ of mandamus.  The court has
considered relator's petition and is of the opinion that relator is not entitled to the relief sought. 
Accordingly, relator's petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a). 

							PER CURIAM
1.   This proceeding arises out of Cause No. 2007-CI-05058, styled CB Plumbers LLC D/B/A CB Service
Company v. The Eleanor Apartments Limited Partnership, in the 131st Judicial District Court, Bexar County, Texas,
the Honorable John Gabriel presiding.